Action to recover land, known as Tract No. 20. The plaintiff introduced State Grant No. 61 and mesne conveyances connecting himself with the grant.
The defendant denied that the paper title of the plaintiff covered the land in controversy.
The plaintiff contended that the beginning corner of his title was at black figure 1 on the plat, and also that if it was red figure 1, as contended by defendant, and his paper title did not cover the land in controversy, that he had shown title by adverse possession.
The only assignments of error are to parts of the charge relating to title by adverse possession.
The jury returned the following verdict:
1. Is the plaintiff the owner and entitled to the possession of the lands described in the complaint? "Yes."
2. Is the defendant in the unlawful possession of said land or any part thereof? "Yes."
3. What damage, if any, is the plaintiff entitled to recover? "$24."
4. What is the true beginning corner of Tract No. 20? "Black figure 1."
Judgment was entered in favor of the plaintiff, and the defendant appealed. *Page 155 
The exceptions to the charge on adverse possession are immaterial, as it was conceded by the defendant upon the trial that all the issues should be answered in favor of the plaintiff if the location of the plaintiff's paper title was as contended by him, and the jury has so found.
No error.
(95)